Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff was injured when he fell from stilts while taping drywall at a construction site. He contends that Supreme Court erred in denying his motion for partial summary judgment on liability pursuant to Labor Law § 240 (1) against defendant C.O. Falter Construction Corp. (C.O. Falter), the general contractor. We agree. Stilts are the equivalent of scaffolding for purposes of determining liability under Labor Law § 240 (1) (see, Melber v 6333 Main St., 224 AD2d 995). "The use of stilts entails 'a significant risk inherent in the particular task because of the relative elevation at which the task must be performed’ ” (Melber v 6333 Main St., supra, at 995, quoting Rocovich v Consolidated Edison Co., 78 NY2d 509, 514).
The court properly denied the cross motion of C.O. Falter for summary judgment seeking common-law indemnification from plaintiff’s employer, John Selesky doing business as S&S Drywall Company (S&S Drywall). S&S Drywall submitted proof in admissible form raising a triable issue of fact whether C.O. Falter directed or controlled plaintiff’s work (cf., Mamo v Rochester Gas & Elec. Corp., 209 AD2d 948, lv dismissed 85 NY2d 924; see generally, Zuckerman v City of New York, 49 NY2d 557, 562).
Finally, the owners of the property, defendants Charles and *1111Jacalyn Falter, failed to file a notice of appeal and, thus, their contention that the court erred in denying their motion for summary judgment dismissing the complaint against them individually is not before us. We therefore modify the order by granting plaintiffs motion for partial summary judgment against C.O. Falter. (Appeals from Order of Supreme Court, Onondaga County, Hayes, J.—Labor Law.) Present—Pine, J. P., Wesley, Balio, Davis and Boehm, JJ.